 Case 4:18-cv-00502-ALM Document 30 Filed 04/03/19 Page 1 of 2 PageID #: 167



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

KATHRYN L. BARKER,                                  §
                                                    §
                 Plaintiff,                         §    CIVIL ACTION NO. 4:18-CV-00502
                                                    §
v.                                                  §
                                                    §
UHS OF TEXOMA, INC.,                                §
          Defendant.                                §

                     ORDER REGARDING SCHEDULED MEDIATION

        A mediation in the above captioned case is scheduled before United States Magistrate

Judge Christine A. Nowak on Tuesday, May 21, 2019, at 10:00 a.m. The mediation will be held

in the U.S. Courthouse Annex, 200 North Travis Street, Mezzanine Level, Sherman, Texas and

shall be attended by an authorized representative of each party, together with trial counsel for each

party, if applicable. Failure to produce the appropriate persons at the mediation may result in an

award of costs and attorney fees incurred by the other parties in connection with the mediation

and/or other sanctions against the noncomplying party and/or counsel.

        No later than 5:00 p.m. on May 14, 2019, each of the Parties shall submit a confidential

mediation statement to the magistrate judge. The mediation statement shall not become part of the

file of the case but shall be for the exclusive use of the magistrate judge in preparing for and

conducting the mediation. The mediation statement shall be no longer than seven (7) pages

(excluding attachments).

        The mediation statement should contain a specific recitation of any relevant facts, as well

as a discussion of the strengths and weaknesses of the parties’ respective positions. The parties

are directed to be candid in their statements. Legal arguments should not be included unless they

are critical to the evaluation or settlement of the case. In addition, the parties are requested to state



ORDER – Page 1
 Case 4:18-cv-00502-ALM Document 30 Filed 04/03/19 Page 2 of 2 PageID #: 168



their position on settlement, including a present settlement proposal, and a report on the history of

all settlement efforts to date. A copy of all offers and demands made to date in this matter should

be attached to the mediation statement. Copies of any agreements, business records, photographs

or other documents or exhibits may also be attached to the mediation statement if critical to the

negotiations.

       No later than May 14, 2019, Plaintiff’s counsel shall submit a written settlement demand

to Defendant (and/or its counsel) with a brief explanation of why such a settlement is appropriate.

No later than May 17, 2019, Defendant shall respond to such offer and submit a written offer to

Plaintiff’s counsel with a brief explanation of why such a settlement is appropriate. These steps

will enable the mediation to progress more expeditiously. As set forth above, copies of all offers

and demands made to date in this matter should be provided to the magistrate judge prior to the

start of mediation.

       The statements, settlement demand, and offer should not be filed with the Clerk of Courts

but should be mailed or emailed to the chambers of the magistrate judge. Copies of the mediation

statements should not be provided to the other parties in the case. Neither the mediation statements

nor the settlement demand and offer will become part of the case docket. The statements may be

emailed to Judge Nowak’s Courtroom Deputy: Karen_R_Lee@txed.uscourts.gov.

       A premediation telephone conference is scheduled for May 20, 2019, at 3:30 p.m.

Counsel shall call into the conference by dialing 1-877-336-1839 and entering an access code of

5754049#. Participants are directed to call this number no later than 3:25 p.m.

       IT IS SO ORDERED. SIGNED this 2nd day of April, 2019.




                                                             ___________________________________
                                                             Christine A. Nowak
ORDER – Page 2
                                                             UNITED STATES MAGISTRATE JUDGE
